Citation Nr: 0901101	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  04-43 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for right hip degenerative 
joint disease with total right hip replacement, rated as 20 
percent disabling from June 27, 2003 to June 25, 2006, 100 
percent disabling from June 26, 2006 to July 31, 2007, and 30 
percent disabling from August 2007.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that increased the veteran's rating for 
right hip degenerative joint disease to 20 percent effective 
June 27, 2003.

In June 2006, the veteran underwent a total right hip 
replacement.  Accordingly, a December 2006 rating decision 
increased the veteran's rating for right hip degenerative 
joint disease with total right hip replacement to 100 percent 
from June 26, 2006 to July 31, 2007.  The veteran's 
disability was then rated as 30 percent disabling effective 
August 1, 2007.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claim for an increased rating for the veteran's hip 
disability for the time period from June 2003 to May 2006 and 
after August 2007 remains before the Board.  

In a written brief dated December 2008, the veteran's 
representative asked the Board to adjudicate claims for 
entitlement to service connection for arthritis of the lumbar 
region and left hip, to include as secondary to the veteran's 
right hip degenerative joint disease with total right hip 
replacement.  Since those claims have not been previously 
adjudicated, they are referred to the RO for consideration. 


FINDINGS OF FACT

1.	Between June 27, 2003 and June 25, 2006, the veteran's 
right hip degenerative joint disease was manifested by 70 
degrees flexion, 5 degrees extension, 10 degrees abduction, 5 
degrees adduction, 45 degrees external rotation, and 40 
degrees internal rotation.  The veteran had additional 
limitation of motion secondary to weakness, incoordination, 
fatigability, and lack of endurance.

2.	The veteran underwent a total right hip replacement in 
June 2006.

3.	Since August 1, 2007, the veteran's right hip degenerative 
joint disease with total right hip replacement is manifested 
by 90 degrees of flexion, 20 degrees of extension, 40 degrees 
abduction, and 30 to 40 degrees adduction.  There was no 
evidence of increased pain or decreased range of motion due 
to weakness, incoordination, fatigability, and lack of 
endurance.


CONCLUSIONS OF LAW

1.	Between June 27, 2003, and June 25, 2006, the criteria for 
a disability rating in excess of 20 percent for right hip 
degenerative joint disease were not met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5252.

2.	After August 1, 2007, the criteria for a disability rating 
in excess of 30 percent for right hip degenerative joint 
disease with total right hip replacement were not met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.20, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5054.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, such as competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The duty to notify should be satisfied prior to the initial 
unfavorable decision on the claim by the RO.  However, such 
notice errors may be cured through the issuance of a fully 
compliant notice that is followed by readjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, the timing problem can be cured by the Board 
remanding for the issuance of notice followed by 
readjudication of the claim by the RO); Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (issuance of a fully 
compliant notification followed by readjudication of the 
claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

Here, the veteran was provided compliant notice in August 
2003.  However, he was not provided correspondence that met 
the requirements of Dingess and Vazquez prior to the March 
2004 adjudication.  However, compliant notice was sent to the 
veteran in letters dated January 2008 and May 2008.  The 
claim on appeal was then readjudicated by the RO in 
supplemental statements of the case issued in June 2008 and 
September of 2008.  Therefore, the Board finds that VA 
satisfied the notice provisions of the law.  

Additionally, all relevant, identified, and available 
evidence has been obtained, and VA has notified the appellant 
of any evidence that could not be obtained.  The appellant 
has not referred to any additional, unobtained, relevant, 
available evidence.  VA has obtained multiple medical 
examinations in relation to this claim.  Thus, the Board 
finds that VA has also satisfied the duty to assist 
provisions of the law.
  
The veteran asserts that he is entitled to no less than a 40 
percent rating for his right hip disability for the entire 
appeal period.  He claims that prior to his hip replacement 
surgery, his disability caused him constant pain that 
inferred with his ability to work and maintain good relations 
with his family.  He further maintains that although the 
surgery has given him freedom from pain, he deserves more 
compensation since the surgery because he "will never have 
the hip that God gave (him) at birth."  

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes (DC) identify the various 
disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service, and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.2, 4.41.  Where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994), 38 C.F.R. § 4.2.  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two disability ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45.

The provisions regarding the avoidance of pyramiding allow 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  38 C.F.R. 
§ 4.14.  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are applicable only in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

Between June 27, 2003, and June 25, 2006, the veteran's right 
hip degenerative joint disease was rated as 20 percent 
disabling under DC 5010-5252.  Hyphenated DCs are used when a 
rating under one DC requires the use of an additional DC to 
identify the basis for the evaluation assigned.  The 
additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5010, which pertains to arthritis due to 
trauma, references DC 5003.  Under DC 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.)  38 C.F.R. § 4.71a, DC 5003.  

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees; a 20 
percent rating is for flexion of the thigh that is limited to 
30 degrees; a 30 percent rating is for flexion of the thigh 
that is limited to 20 degrees; and a 40 percent rating is for 
flexion of the thigh that is limited to 10 degrees.  38 
C.F.R. § 4.71a, DC 5252.  Standard range of hip flexion is 
from 0 to 125 degrees, and abduction is from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  

The Board finds that DC 5250 and DC 5254 are not applicable 
in this case because the evidence does not show ankylosis or 
flail joint of the hip.  The Board finds that DC 5251 is not 
applicable because the highest rating available under that 
diagnostic code is 10 percent and the veteran has already 
established a higher rating.  Furthermore, the Board finds 
that DC 5253 is not applicable because the highest rating 
available under that diagnostic code is 20 percent and 
therefore that diagnostic code cannot serve as the basis for 
an increased rating.  38 C.F.R. § 4.71a.

After a careful review of the evidence, the Board finds that 
a rating in excess of 20 percent is not warranted under DC 
5252 for the time period in question.  The competent medical 
evidence does not show that the veteran's flexion of the 
thigh was limited to 20 degrees.  During a VA examination in 
August 2003, the veteran had 70 degrees flexion, 5 degrees 
extension, 10 degrees abduction, 5 degrees adduction, 45 
degrees external rotation, and 40 degrees internal rotation 
in his right leg and hip.  A letter from a private physician 
shows that the veteran had 90 degrees hip flexion, 30 degrees 
abduction and adduction, and 20 degrees rotation in his hip 
in June 2004.  Similarly, the veteran had 50 degrees of 
active flexion and 68 degrees of passive flexion during a 
March 2005 VA examination.  All findings of thigh flexion 
were well in excess of 20 degrees.

The Board acknowledges that the record shows that the veteran 
had additional limitation of motion secondary to weakness, 
incoordination, fatigability, and lack of endurance.  
However, the 20 percent disability rating awarded took into 
account the veteran's functional loss.  38 C.F.R. §§ 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, DeLuca 
considerations do not serve as grounds for an increased 
rating here because even with consideration of any additional 
loss of function, the evidence does not show thigh flexion is 
limited to 20 degrees.  

As noted, in June 2006, the veteran underwent a right total 
hip replacement.  Accordingly, a December 2006 rating 
decision awarded the veteran a 100 percent rating from June 
26, 2006 to July 31, 2007, and 30 percent rating from August 
1, 2007 under DC 5054.  

Diagnostic Code 5054 provides a 100 percent rating for hip 
replacement (prosthesis) with prosthetic replacement of the 
head of the femur or of the acetabulum for one year following 
implantation of prosthesis.  Thereafter, a 90 percent rating 
may be assigned following implantation of prosthesis, with 
painful motion or weakness such as to require the use of 
crutches.  A 70 percent rating is assignable for markedly 
severe residual weakness, pain or limitation of motion 
following implantation of prosthesis.  With moderately severe 
residuals of weakness, pain, or limitation of motion, a 50 
percent rating may be assigned.  The minimum rating 
assignable is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5054.  

The Board notes that the terms "markedly severe" and 
"moderately severe" in the criteria for the 50 percent and 70 
percent ratings under DC 5054 are not defined in the rating 
schedule.  Therefore, rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
decisions are equitable and just.  38 C.F.R. § 4.6.

After considering the totality of the evidence, the Board 
finds the preponderance of the evidence is against awarding a 
disability rating in excess of 30 percent from August 1, 
2007.  The evidence of record does not demonstrate that the 
veteran has moderately severe residuals of weakness, pain, or 
limitation of motion secondary to his total hip replacement 
or thigh flexion limited to 10 degrees.

During an October 2007 VA examination, the veteran stated 
that he did not have any pain in regard to his hip.  His gait 
was within normal limits and he was able to stand on his 
heels and toes.  On range of motion, he had 90 degrees of 
flexion, 20 degrees of extension, 40 degrees abduction, and 
30 to 40 degrees adduction.  No evidence of increased pain, 
decreased range of motion, or fatigue, lack of endurance, or 
incoordination was found after three repetitions of movement.  

The Board has considered whether evaluation under other 
diagnostic criteria for disabilities of the hip and thigh 
would result in a higher rating.  However, since the medical 
record does not show that the veteran has ankylosis, 
limitation of motion of the hip or thigh such that thigh 
flexion is limited to 10 degrees, or flail joint of the hip, 
a disability rating in excess of 30 percent is not warranted.  
38 C.F.R. § 4.71a, DCs 5250-5254.

The Board is aware that separate disability ratings are 
available for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  Esteban 
v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, DCs 
7800, 7803, 7804, 7805.  The veteran has multiple surgical 
scars along the right hip following his total hip replacement 
surgery.  However, according to the October 2007 examination 
report, his scars are well-healed and nontender, with no 
other symptomatology.  Therefore, the Board finds that a 
separate rating is not warranted because the evidence does 
not scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  38 
C.F.R. § 4.118.

Additionally, the evidence discussed does not show that the 
veteran's service-connected disability presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's hip disability has 
not required extended periods of hospitalization since the 
initiation of this appeal or presented marked interference 
with employment, with the exception of the period for which 
he has already been assigned a 100 percent rating.  
Therefore, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321(b).

In sum, the Board finds that the preponderance of the 
evidence shows that the veteran's right hip disability does 
not warrant a rating in excess of 20 percent from June 27, 
2003 to June 25, 2006 or a rating in excess of 30 percent 
from August 1, 2007.  As a preponderance of the evidence is 
against the award of an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

An increased rating for right hip degenerative joint disease 
with total right hip replacement, rated as 20 percent 
disabling from June 27, 2003 to June 25, 2006, 100 percent 
disabling from June 26, 2006 to July 31, 2007, and 30 percent 
disabling from August 1, 2007, is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


